Order, Supreme Court, New York County (Seymour Schwartz, J.H.O.), entered February 17, 1994, which directed respondent’s continued detention at the Goldwater Memorial Hospital until petitioner, Department of Health of the City of New York, or the court determines that (1) respondent has completed an appropriate prescribed course of medication for tuberculosis, or (2) a change in circumstances indicates that respondent can be relied upon to complete the prescribed course of medication *470without being in detention, and further directed petitioners, pursuant to New York City Health Code (24 RCNY) § 11.47, to apply to the court, within 90 days, for authorization to continue respondent’s detention, unanimously affirmed, without costs.
Respondent argues that her multi-drug resistant tuberculosis can be treated, and the public health protected, by means less restrictive than detention in a hospital pursuant to section 11.47 of the New York City Health Code. We disagree. Clear and convincing evidence of respondent’s inability to comply with the projected 18 to 24 month prescribed course of medication in a less restrictive environment was provided by proof of her history of drug abuse, unstable or uncertain housing accommodations, apparent inability, as demonstrated by her own testimony, to understand the nature and seriousness of her condition, and refusal to cooperate with petitioner’s repeated efforts to have her participate in voluntary forms of directly observed therapy. Concur—Sullivan, J. P., Carro, Ellerin and Asch, JJ.